Citation Nr: 1715587	
Decision Date: 05/09/17    Archive Date: 05/22/17

DOCKET NO.  07-07 786	)	
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a left wrist disability, to include as secondary to a ganglion cyst.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Bates, Associate Counsel






INTRODUCTION

The Veteran served on active duty from January 1980 to June 2002.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In December 2010, June 2012, May 2013, April 2015, and March 2016, the Board remanded the claim for additional development.  Based on the March 2016 grant of service connection for a ganglion cyst of the left hand, the Board has recharacterized the matter on appeal as indicated on the title page.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In August 2015, a VA examination was conducted pursuant to the Board's April 2015 remand.  The examiner diagnosed the Veteran with osteoarthritis of the left wrist and provided a negative nexus opinion, finding the Veteran's left wrist was due to an event occurring after active duty service.  The examiner did not note or address the Veteran's contentions that he fell on his wrist during service, self-treated with aspirin and ice, and had continuous problems with the wrist thereafter, including while lifting heavy objects and using his wrist in cold weather.  Consequently, the Board found the medical opinion inadequate to fairly adjudicate the Veteran's claim.  

On remand, the Board directed the AOJ to afford the Veteran an examination to determine the etiology of his left wrist disability.  The examiner was specifically requested to provide opinions for both direct and secondary service connection.  The Board requested that a complete rationale be provided for all opinions expressed.  
In May 2016, the Veteran received an examination of his left wrist by the same examiner who proffered the August 2015 opinion.  The examiner opined that the Veteran's disability was less likely than not "incurred in or caused by the claimed in-service injury, event, or illness."  The examiner stated that all current left wrist disabilities were attributable to a post-service injury and surgery.  As his rationale, the examiner noted that there was no evidence of left wrist complaints prior to the post-service injury and further indicated that there was no clinical evidence of a ganglion cyst of the left wrist.  Notably, the report indicated that the opinion was exclusively for direct service connection.  

Unfortunately, the May 2016 VA examination is inadequate to fairly adjudicate the Veteran's claim for service connection on a direct or secondary basis.  Regarding direct service connection, the Board notes that the examiner essentially employed the rationale of his inadequate August 2015 opinion, which stated that the Veteran injured his left wrist following active duty service, that there was no evidence of any left hand condition during service, and that there was no evidence of a ganglion cyst.  Regarding secondary service connection, the Board notes that the examiner failed to provide an opinion, focusing exclusively on direct service connection.  

Once VA undertakes the effort to provide an examination, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Furthermore, a Board remand confers upon the Veteran the right to compliance with that order.  See Stegall v. West, 11 Vet. App. 268 (1998).  For these reasons, a remand for a new examination is necessary.  Prior to scheduling the new examination, the RO should locate and associate with the claims file any outstanding VA treatment records and also provide the Veteran with the opportunity to identify any outstanding private treatment records. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA and private treatment records related to the claim on appeal.

2.  Forward the Veteran's claims file to an appropriate examiner to provide a supplemental opinion as to the Veteran's left wrist disability.  The claims file must be made available to the examiner for review.

The examiner should address the following inquiries:

(A) Identify all diagnoses of any left wrist disabilities present, other than the already service-connected ganglion cyst.

(B) Opine whether it is at least as likely as not (50 percent or greater probability) that the identified disabilities are directly related to service.

(C) Opine whether it is at least as likely as not that the identified disabilities are secondary to, or aggravated by, the Veteran's ganglion cyst or any other service-connected disabilities.

It is left to the examiner's discretion whether to reexamine the Veteran.

The examiner is asked to provide a rationale for all opinions.  

3.  After completing any additional development deemed necessary, readjudicate the claim.  If the benefit sought is not granted in full, issue the Veteran and his representative a supplemental statement of the case and return the appeal to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




